Title: From Thomas Jefferson to James Brown, 16 December 1790
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelphia Dec. 16. 1790.

I have just desired Capt. Maxwell at Norfolk to forward to you 6. packages of furniture arrived there for me, the numbers and contents as below stated. I must beg the favor of you to receive them and pay the river freight &ca., from Norfolk for which I have desired Capt. Maxwell to draw on you. They are to be forwarded to Monticello; when a good opportunity offers. If my own waggons run at present, be so good as to reserve them for them. If not perhaps Mr. Lewis could have them taken up on good terms by the return waggons which carry my own tobacco. There is no hurry about them, and they are very heavy. I am with great esteem Dear Sir Your most obedt. humble servt.,

Th: Jefferson


T. I. No. 77. A marble pedestal.

78. Part of the same.
81. A chest of drawers.
82. Another chest of drawers.
83. The two marble tops of the chests of drawers.
84. The driver’s seat of a chariot.

